Citation Nr: 0533596	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  03-25 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date prior to October 7, 
2002, for the award of service connection for fibromyalgia 
evaluated as 10 percent disabling.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from March 1985 to January 
1987.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) which, in 
pertinent part, established service connection for 
fibromyalgia; assigned a 10 percent evaluation for that 
disability; and effectuated the award as of October 7, 2002.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for her service-connected 
fibromyalgia.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provide a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial evaluation 
in excess of 10 percent for the veteran's fibromyalgia.  The 
veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

This appeal is REMANDED to the Cleveland, Ohio, Regional 
Office (RO) via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the veteran if further action is required on her part.  


REMAND

The veteran asserts that the record supports the assignment 
of both an effective date prior to October 7, 2002, for the 
award of service connection for fibromyalgia and an initial 
evaluation in excess of 10 percent for that disability.  In 
his February 2005 Appellant's Brief, the accredited 
representative conveys that: the veteran's initial claim of 
entitlement to service connection for fibromyalgia was denied 
by a January 1990 RO decision; she subsequently sought to 
reopen her claim for service connection; and an April 1992 RO 
decision denied her application to reopen her claim.  The 
accredited representative advances that "the issue of 
whether the April 1992 decision, based on an inadequate [VA 
examination for compensation purposes], was a clear and 
unmistakable error (CUE) (38 C.F.R. § 3.105) is inextricably 
intertwined with the claim for an earlier effective date."  

While noting that the April 1992 rating decision determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for fibrositis, the Board finds the issue of 
whether the April 16, 1992, RO decision was clearly and 
unmistakably erroneous in determining that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for fibrositis to be 
inextricably intertwined with the certified issues of an 
effective date prior to October 7, 2002, for the award of 
service connection for fibromyalgia and an initial evaluation 
in excess of 10 percent for that disability to the extent 
that the accredited representative is alleging that 
fibrositis and fibromyalgia constitute the same disability.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that 
an issue is inextricably intertwined does not establish that 
the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed by the RO in the first instance.  

Accordingly, this case is REMANDED for the following action:  

1.  Adjudicate the issue of whether the 
April 16, 1992, RO decision denying the 
veteran's application to reopen her claim 
of service connection for fibrositis was 
clearly and unmistakably erroneous.  The 
veteran and her accredited representative 
should be informed in writing of the 
resulting decision and her associated 
appellate rights.  The issue is not on 
appeal unless there is a notice of 
disagreement and a substantive appeal as 
to the issue.  

2.  Then readjudicate the veteran's 
entitlement to both an effective date 
prior to October 7, 2002, for the award 
of service connection for fibromyalgia 
and an initial evaluation in excess of 10 
percent for the veteran's fibromyalgia.  
If the benefits sought on appeal remain 
denied, the veteran and her accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

